DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/15/2021.  Claims 17-28 are still pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/673,366, filed on 08/09/2017.

Information Disclosure Statement
The information disclosure statement filed 05/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,039,473 in view of Gong et al. (US 2014/0369303) (hereinafter “Gong”).
As per claim 17, the claim recites a wireless communication terminal comprising: 
	a transceiver; and 
	a processor, 
	wherein the processor 
	performs respective contention procedures in a plurality of channels 
	performs, by using the transceiver, 
	transmission in a first channel of the plurality of channels based on a contention procedure in the first channel and 
transmission in a second channel of the plurality of channels based on a contention procedure in the second channel, 
	wherein the contention procedure in the first channel and the contention procedure in the second channel are performed independently of each other.
	On the other hand, claim 1 of the ‘473 patent recites  wireless communication terminal comprising: 
	a transceiver; and 
a processor, 
	wherein the processor 
	performs respective contention procedures in a plurality of channels, and 
	performs, by using the transceiver, 
	transmission in a first channel of the plurality of channels based on a contention procedure in the first channel and 
transmission in a second channel of the plurality of channels based on a contention procedure in the second channel, 
	wherein the contention procedure in the first channel and the contention procedure in the second channel are performed independently of each other.
	From the above claim comparison, one can see that claim 17 of the instant application and claim 1 of the ‘473 patent overlap in scope in that claim 17 of the instant application variously and essentially recites the same limitations as those in claim 1 of the ‘473 patent.  There is an obvious variation between the claim in that claim 17 of the instant application further recites the performing limitation is done in an unlicensed band.  Claim 1 of the ‘473 patent appears to fail to explicitly further state that the performing limitation is done in an unlicensed band.  This is a rather well-known feature because it is recognized that both inventions, of claim 17 of the instant application and claim 1 of the ‘473 patent, are operating in a wireless local area network (WLAN) frequency/band.  However, to satisfy the requirement of rendering obviousness of a claim as called for in the MPEP, the below rationale is applied.
	Gong teaches systems and method for providing collision detection comprising, among other things, the limitation of performs respective contention procedures in a plurality of channels in an unlicensed band (Gong; FIG. 4 and para [0039]; RTSs/CTs are sent on primary channels and secondary, tertiary, and quaternary channels in unlicensed band (UNII) (paras [0032] to [0037])).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Gong’s teaching of sending RTSs/CTSs in multiple channels in unlicensed band (UNII) to arrive the claimed invention.  A motivation for doing so would be to provide high throughput as well as overcome hidden node problem existing in the prior art (Gong; paras [0003] to [0004]).
	As per claims 18-22, the claims are deemed obvious over claims 1-6 of the ‘473 patent in view of Gong for the same rationales applied to base claim 17 as above discussed.
	As per group claims 23-28, the claims call for a method having limitations variously and essentially mirrored apparatus claims 17-22.  Thus, the claims are deemed obvious over method claims 7-12 of the ‘473 patent in view of Gong as applied to group claims 17-22 as above discussed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merlin et al. (US 9,119,110).
Chan et al. (US 8,917,273).
Noh et al. (US 2012/0213204).
Gong et al. (US 2012/0177017).
Gong et al. (US 2012/0082040).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 1, 2022